Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An adapter device comprising: a printed circuit board (PCB); an output port disposed on the PCB and having a first plurality of pins, wherein the output port is to be connected to an output harness that is connected to an adaptive device; wireless circuitry one of disposed on or coupled to the PCB; and a processing device disposed on the PCB and coupled to the output port and the wireless circuitry, wherein the processing device is to: identify, via the wireless circuitry, an actuation command from a wireless signal received from a handheld electronic device; translate the actuation command to one or more actuation bits that match one of analog-converted bits receivable over an input harness or digital control bits receivable over a wireless controller associated with the adaptive device; and provide the actuation bits to one or more of the first plurality of pins, the actuation bits to cause the adaptive device to perform a specific action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks filed 04/11/2022, with respect to the Rejections of claims 1-10 under 35 U.S.C. 101 have been fully considered.  In light of the Remarks, although 17/379,826 is identified as CIP of 17/306,487 both applications are claiming benefit of provisional application 63/044,324.  The review of the disclosure [drawings, claims and specification] of 17/379,826 and 17/306,787 are the same, and therefore both applications have the same effective filing date of the provisional application dated 6/25/2020.
Since 17/379,826 is now allowable, prior to 17/306,487, the statutory double patenting rejection is hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/14/2022